DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be amended to include updated patent information.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24 and 34-37 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fleischmann (US 5,545,193).
Regarding claim 21, Fleischmann discloses a tissue treatment assembly, comprising: an elongate flexible energy delivery device extending along a longitudinal axis and terminating at a distal opening (view figures 47-48 and 53) and a circuit assembly including a plurality of conductors wrapped in a spiral configuration around the elongate flexible energy delivery device (column 29, line 50-column 30, line 4 and column 30, lines 25-58 discuss the use of a spiral configuration wrapped around the device).  
Regarding claims 22 and 35, Fleischmann discloses the tissue treatment assembly of claim 21 wherein the elongate flexible energy delivery device includes a catheter with a lumen extending along the longitudinal axis (view figure 53).  
Regarding claims 23 and 36, Fleischmann discloses the tissue treatment assembly of claim 21 wherein at least one of the plurality of conductors of the circuit assembly is coupled to an electrode (206 can act as an electrode, also not shown is winding 224 connected to emit ablating energy).  
Regarding claims 24 and 37, Fleischmann discloses the tissue treatment assembly of claim 23 wherein the electrode is configured for direct contact with fluid or tissue in an environment external to the elongate flexible energy delivery device (view figure 20 for usage of the device which includes direct contact with tissue, although the embodiment of the device is different the application of the device would be for the same targeted treatment area).  
Regarding claim 34, Fleischmann discloses a method of treating tissue, comprising: directing an elongate flexible energy delivery device within a body lumen (view figure 20), the elongate flexible energy delivery device extending along a longitudinal axis and terminating at a distal opening (view figures 47-48 and 53) and conducting energy through a circuit assembly including a plurality of conductors wrapped in a spiral configuration around the elongate flexible energy delivery device (column 29, line 50-column 30, line 4 and column 30, lines 25-58 discuss the use of a spiral configuration wrapped around the device).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-33 and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,894,643. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards and elongate energy delivery device with a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between . 
Claims 25-33 and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,111,705. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards and elongate energy delivery device with a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier. 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 25-33 and 38-40 (claims 26-33 and 39-40 are objected due to their dependency on claims 25 and 38 and are not separately allowable) are objected to as 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the tissue treatment assembly as claimed. The prior art fails to disclose the specific arrangement of the circuit assembly including a plurality of conductors wrapped in a spiral configuration further comprising a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier.   The prior art fails to disclose this relationship between the elements as claimed.
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794